         0:20-cv-01418-JFA      Date Filed 05/21/20     Entry Number 13      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Janice McMullen Jones,                              C/A No. 0:20-cv-1418-JFA-PJG

                                   Plaintiff,

    v.
                                                                    ORDER
    Piedmont Medical Center, Centre for
    Psychiatry; Vidant Behavioral Health;
    Rebound Behavioral Health Hospital

                                   Defendants.


          Plaintiff Janice McMullen Jones, proceeding pro se, filed this action in forma

pauperis under 28 U.S.C. § 1915. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge for initial review.

          On April 17, 2020, Plaintiff filed a notice of voluntary dismissal. (ECF No. 5), but

on April 20, Plaintiff filed a letter indicating she desires to proceed with this case. (ECF

No. 6). The Magistrate Judge construed this letter as a motion to reopen the case and

proceeded accordingly.

         After reviewing the motion to reopen and Plaintiff’s complaint, the Magistrate

Judge assigned to this action 1 prepared a thorough Report and Recommendation

(“Report”). (ECF No. 9). Within the Report, the Magistrate Judge opines that Plaintiff’s

motion to reopen should be granted but that this matter should be summarily dismissed


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      0:20-cv-01418-JFA       Date Filed 05/21/20      Entry Number 13     Page 2 of 3




without prejudice and issuance and service of process pursuant to 28 U.S.C. §

1915(e)(2)(b). Id. The Report sets forth, in detail, the relevant facts and standards of law

on this matter, and this Court incorporates those facts and standards without a recitation.

       Plaintiff was advised of her right to object to the Report, which was entered on the

docket on April 30, 2020. Id. The Magistrate Judge required Plaintiff to file objections by

May 14, 2020. Id. Plaintiff failed to file objections or otherwise address the deficiencies in

her complaint. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

and prior orders indicates that the Magistrate Judge correctly concluded that the Plaintiff’s

pleadings fail to state a claim and should be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(b).

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.
      0:20-cv-01418-JFA     Date Filed 05/21/20   Entry Number 13      Page 3 of 3




(ECF No. 9). Consequently, Plaintiff’s motion to reopen the case (ECF No. 6) is granted

and this matter is summarily dismissed without prejudice and without issuance and service

of process.

IT IS SO ORDERED.



May 21, 2020                                           Joseph F. Anderson, Jr.
Columbia, South Carolina                               United States District Judge
